 

   

EXHIBIT 10

         

> AGREEMENT
> 
> >           THIS AGREEMENT (this “Agreement”), dated as of February 21, 2007,
> > is by and between Pfizer Inc., a Delaware corporation (the “Company”), and
> > Karen Katen (the “Executive”).
> > 
> >           WHEREAS, Executive is currently employed as a Vice Chairman of the
> > Company and President – Pfizer Human Health;
> > 
> >           WHEREAS, the Company and Executive desire to terminate Executive’s
> > employment with Company effective as of March 31, 2007 (the “Termination
> > Date”); and
> > 
> >           WHEREAS, the Company and Executive desire to set forth their
> > respective rights and obligations in respect of Executive’s departure from
> > the Company.
> > 
> >           NOW, THEREFORE, in consideration of the covenants and conditions
> > set forth herein and for other good and valuable consideration, the receipt
> > and adequacy of which are hereby acknowledged, the parties, intending to be
> > legally bound, agree as follows:
> > 
> >           1.      Termination. Executive and the Company hereby agree that
> > Executive's employment with the Company shall terminate effective as of the
> > Termination Date. On the Termination Date, Executive shall execute and
> > deliver to the Company a letter of resignation in the form of Exhibit A
> > hereto and a release in the form of Exhibit B hereto (the “Release”).
> > 
> >           2.       Compensation and Benefits. In consideration of the
> > agreements of Executive herein, Executive is entitled to the compensation
> > and benefits set forth in this Section 2.
> > 
> > > > >  a. Severance. Within thirty (30) days of the Termination Date, the
> > > > > Company shall pay to Executive $5,541,200, as a lump sum severance
> > > > > amount.
> > > > > 
> > > > >  b. Outplacement. Within ninety (90) days of the Termination Date,
> > > > > outplacement services of up to $100,000.
> > > > > 
> > > > >  c. Effectiveness of Payments. No payments shall be made under this
> > > > > Section 2 until the Release becomes effective pursuant to Section 19
> > > > > hereof.
> > > > 
> > > > 
> > > >           3.      Termination of All Existing Agreements. Executive’s
> > > > Change in Control Severance Agreement with the Company, as amended, is
> > > > hereby terminated as of the Termination Date.
> > > > 
> > > >           4.       Restrictions and Obligations of Executive.
> > > > 
> > > >           a. Consideration for Restrictions and Covenants. The parties
> > > > hereto acknowledge and agree that the principal consideration for the
> > > > agreement to make the payments provided in Section 2 hereof from the
> > > > Company to Executive is Executive’s compliance with the undertakings set
> > > > forth in this Section 4.
> > > > 
> > > >           b. Confidentiality. Executive shall hold all secret or
> > > > confidential information, knowledge or data relating to the Company or
> > > > any of its affiliated companies and their respective businesses that
> > > > Executive obtained during or after Executive’s employment by the Company
> > > > or any of its affiliated companies and that is not public knowledge
> > > > (“Confidential Information”) in strict confidence. Executive shall not
> > > > communicate, divulge or disseminate Confidential Information at any time
> > > > during or after Executive’s employment by the Company or any of its
> > > > affiliated companies, except with the prior written consent of the
> > > > Company or as otherwise required by law, regulation or legal process. If
> > > > Executive is requested pursuant to, or required by, applicable law or
> > > > regulation or by legal process to disclose any Confidential Information,
> > > > Executive will use her reasonable best efforts to provide the Company,
> > > > as promptly as the circumstances reasonably permit, with notice of such
> > > > request or requirement and, unless a protective order or other
> > > > appropriate relief is previously obtained, the Confidential Information,
> > > > subject to such request, may be disclosed pursuant to and in accordance
> > > > with the terms of such request or requirement, provided that Executive
> > > > shall use her best efforts to limit any such disclosure to the precise
> > > > terms of such request or requirement.
> > > > 
> > > >           c. Non-Compete. Executive agrees, for the benefit of the
> > > > Company, that she will not, from the date hereof through March 31, 2009
> > > > (the “Restricted Period”), engage, directly or indirectly, whether as
> > > > principal, agent, distributor, representative, consultant, employee,
> > > > partner, stockholder, limited partner or other investor (other than an
> > > > investment of not more than (i) five percent (5%) of the stock or equity
> > > > of any corporation the capital stock of which is publicly traded or (ii)
> > > > five percent (5%) of the ownership interest of any limited partnership
> > > > or other entity) or otherwise, in any business which is competitive with
> > > > the business now, or at any time during the Restricted Period, conducted
> > > > by the Company or its subsidiaries. Without limiting the foregoing,
> > > > during the Restricted Period, Executive shall not serve on the board of
> > > > directors (or similar governing body), or accept a nomination therefor,
> > > > of any pharmaceutical, bio-technology or technology company without the
> > > > prior approval of the Governance Committee of the Board of Directors of
> > > > the Company, which approval shall not be unreasonably withheld with
> > > > respect to any company that is not a significant competitor of the
> > > > Company or its subsidiaries.
> > > > 
> > > >           d. Litigation Assistance. Executive agrees to provide
> > > > reasonable assistance to and cooperate with the Company and its counsel
> > > > in regard to any litigation presently pending or subsequently initiated
> > > > involving matters of which Executive has particular knowledge as a
> > > > result of Executive’s employment with the Company. Such assistance and
> > > > cooperation shall consist of Executive making herself available at
> > > > reasonable times for consultation with officers of the Company and its
> > > > counsel and for depositions or other similar activity should the
> > > > occasion arise. Executive shall not receive any additional compensation
> > > > for rendering such assistance. In the event that travel or other
> > > > expenses are incurred by Executive in connection with such assistance or
> > > > in the event her testimony is required, the reasonable travel costs and
> > > > out-of-pocket expenses in connection therewith shall be reimbursed by
> > > > the Company. With respect to pending or subsequent litigation in which
> > > > Executive is a defendant as a result of her employment or other service
> > > > on behalf of the Company, Executive hereby consents to her
> > > > representation by Company counsel.
> > > > 
> > > >           e. Relief. The parties hereto hereby acknowledge that the
> > > > provisions of Sections 4(b) and (c) are reasonable and necessary for the
> > > > protection of the Company and its subsidiaries. In addition, Executive
> > > > further acknowledges that the Company and its subsidiaries will be
> > > > irrevocably damaged if such covenants are not specifically enforced.
> > > > Accordingly, Executive agrees that, in addition to any other relief to
> > > > which the Company may be entitled, the Company will be entitled to seek
> > > > and obtain injunctive relief (without the requirement of any bond) from
> > > > a court of competent jurisdiction for the purposes of restraining
> > > > Executive from any actual or threatened breach of such covenants.
> > > > 
> > > >           5.      Full Settlement; Payment in the Event of Death or
> > > > Incapacity.
> > > > 
> > > >           a. No Obligation to Mitigate. In no event shall Executive be
> > > > obligated to seek other employment or take any other action by way of
> > > > mitigation of the amounts payable to Executive under any of the
> > > > provisions of this Agreement, and, except as specifically provided in
> > > > this Agreement, such amounts shall not be reduced whether or not
> > > > Executive obtains other employment.
> > > > 
> > > >           b. Payment in the Event of Death or Incapacity. All amounts
> > > > payable to Executive pursuant to this Agreement shall be payable without
> > > > regard to the death or incapacity of Executive. Except as otherwise
> > > > provided pursuant to terms of an employee benefit plan or a beneficiary
> > > > designation thereunder pursuant to which any such amounts are payable,
> > > > in the event of Executive’s death all such payments shall be paid to her
> > > > estate and in the event of Executive’s incapacity all such payments
> > > > shall be made to her legal representative.
> > > > 
> > > >           6.      Retained Property. No later than the Termination Date,
> > > > Executive shall return all property of the Company in her possession or
> > > > control, including, but not limited to, Company keys, credit cards,
> > > > security key cards, telephone cards, cell phone, car service cards,
> > > > computer software or hardware and peripherals, Company identification
> > > > cards, Company records and copies of records, correspondence and copies
> > > > of correspondence and other books or manuals issued by the Company, that
> > > > have been marked “Confidential” or that otherwise contain confidential
> > > > or proprietary information of the Company or its subsidiaries. Executive
> > > > and the Company each represents to the other that Executive is not
> > > > indebted in any manner to the Company.
> > > > 
> > > >           7.       No Inducements. Executive warrants that she is
> > > > entering into this Agreement voluntarily, and that, except as set forth
> > > > herein and in the Surviving Agreements, no promises or inducements for
> > > > this Agreement have been made, and she is entering into this Agreement
> > > > without reliance upon any other statement or representation by any of
> > > > the Company and its affiliates, and its and their present and former
> > > > stockholders, directors, officers, employees, agents, attorneys,
> > > > successors and assigns or any other person, concerning any fact material
> > > > hereto.
> > > > 
> > > >           8.       Entire Agreement. This Agreement, the Release and the
> > > > Surviving Agreements constitute the entire agreement between the parties
> > > > with respect to the subject matter hereof, and supersede any and all
> > > > prior agreements or understandings between the parties arising out of or
> > > > relating to Executive’s employment and the cessation thereof. This
> > > > Agreement, the Release and the Surviving Agreements may only be changed
> > > > by written agreement executed by the parties.
> > > > 
> > > >           9.       Governing Law. This Agreement shall be governed by
> > > > the laws of the State of New York, without giving effect to the
> > > > conflicts of law principles thereof.
> > > > 
> > > >          10.       Representations and Warranties. Each party represents
> > > > and warrants to the other party that (i) the execution and delivery of
> > > > this Agreement has been duly authorized and all actions necessary for
> > > > the due execution of this Agreement have been taken, (ii) this Agreement
> > > > constitutes the legal, valid and binding obligation of the party, and
> > > > (iii) this Agreement has been executed and delivered as its or her own
> > > > free act and deed and not as the result of duress by the other party
> > > > hereto. Executive specifically acknowledges that she has been advised to
> > > > consult legal counsel prior to executing this Agreement, and has been
> > > > afforded the opportunity of at least twenty-one (21) days to consider
> > > > this Agreement.
> > > > 
> > > >          11.      Non-Disparagement. Executive covenants and agrees not
> > > > to engage in any act or say anything that is intended, or may reasonably
> > > > be expected, to harm the reputation, business, prospects or operations
> > > > of the Company, its officers, directors, stockholders or employees. The
> > > > Company agrees that it will engage in no act or say anything publicly
> > > > which is intended, or may reasonably be expected, to harm the
> > > > reputation, business or prospects of Executive.
> > > > 
> > > >         12.       Public Announcement. Except as required by law,
> > > > Executive agrees not to make any public disclosure or communication with
> > > > respect to the circumstances surrounding the termination of her
> > > > employment with the Company, this Agreement, the events leading up to
> > > > this Agreement, and the transactions contemplated by this Agreement.
> > > > 
> > > >          13.       No Admissions. Nothing contained in this Agreement
> > > > shall be considered an admission by either party of any wrongdoing or
> > > > liability under any Federal, state or local statute, public policy, tort
> > > > law, contract law, common law or otherwise.
> > > > 
> > > >          14.      Limitation on Future Activities. From and after the
> > > > Termination Date, Executive covenants and agrees that she will not to
> > > > engage in any activities on behalf of the Company or any if its
> > > > affiliates, or represent to any person that she has authority to do so,
> > > > without the prior written approval of the Chief Executive Officer of the
> > > > Company, which approval may be withheld for any or no reason.
> > > > 
> > > >          15.       No Third Party Claims. Executive represents and
> > > > warrants that no other person or entity has, or to the best knowledge of
> > > > Executive, claims, any interest in any potential claims, demands, causes
> > > > of action, obligations, damages or suits pursuant to this Agreement;
> > > > that she is the owner of all other claims, demands, causes of action,
> > > > obligations, damages or suits pursuant to this Agreement; that she has
> > > > full and complete authority to execute this Agreement; and that she has
> > > > not sold, assigned, transferred, conveyed or otherwise disposed of any
> > > > claim, demand, cause of action, obligation or liability subject to this
> > > > Agreement.
> > > > 
> > > >          16.       No Third Party Beneficiaries. Except as expressly
> > > > stated herein, the parties do not intend to make any person or entity
> > > > who is not a party to this Agreement a beneficiary hereof, and this
> > > > Agreement should not be construed as being made for the benefit of any
> > > > person or entity not expressly provided for herein.
> > > > 
> > > >          17.       Counterparts. This Agreement may be executed in one
> > > > or more counterparts, each of which shall be deemed an original and all
> > > > of which together shall be one and the same instrument.
> > > > 
> > > >          18.       Severability of Provisions. Each of the sections
> > > > contained in this Agreement shall be enforceable independently of every
> > > > other section in this Agreement, and the invalidity or nonenforceability
> > > > of any section shall not invalidate or render unenforceable any other
> > > > section contained in this Agreement. Executive acknowledges that the
> > > > restrictive covenants contained in Section 4 are a condition of this
> > > > Agreement. If any court or arbitrator determines that any of the
> > > > covenants in Section 4, or any part of any of them, is invalid or
> > > > unenforceable, the remainder of such covenants and parts thereof shall
> > > > not thereby be affected and shall be given fill effect, without regard
> > > > to the invalid portion. If any court or arbitrator determines that any
> > > > of such covenants, or part thereof, is invalid or unenforceable because
> > > > of the geographic or temporal scope of such provision, such court or
> > > > arbitrator shall reduce such scope to the minimum extent necessary to
> > > > make such covenants, or part thereof, valid and enforceable.
> > > > 
> > > >          19.      Acceptance and Revocation. Executive shall have a
> > > > period of twenty-one (21) days from the date of receipt of this
> > > > Agreement to review and accept the Release. Executive shall have seven
> > > > (7) days following her execution of the Release during which time she
> > > > may revoke the Release by providing the Company with written notice of
> > > > the revocation. The Release shall become effective and enforceable after
> > > > the expiration of seven (7) days following Executive’s execution of the
> > > > Release, and is not enforceable until after the seven-day revocation
> > > > period expires.
> > > > 
> > > >          20.       Tax Withholding. All payments and benefits provided
> > > > to Executive under this Agreement will be less applicable withholdings
> > > > for federal, state and local taxes.
> > > > 
> > > >          21.       Arbitration. Except as otherwise provided for herein,
> > > > any controversy arising under, out of, in connection with, or relating
> > > > to, this Agreement, and any amendment hereof, or the breach hereof or
> > > > thereof, shall be determined and settled by arbitration in New York, New
> > > > York, by a single person mutually agreed upon, or in the event of a
> > > > disagreement as to the selection of arbitrator, in accordance with the
> > > > Employment Dispute Resolution Rules of the American Arbitration
> > > > Association. Any award rendered therein shall specify the findings of
> > > > fact of the arbitrator or arbitrators and the reasons of such award,
> > > > with references to and reliance on relevant law. Any such award shall be
> > > > final and binding on each and all of the parties thereto and their
> > > > personal representatives, and judgment may be entered thereon in any
> > > > court having jurisdiction thereof.
> > > > 
> > > >           22.       Section 409A. It is the intent of the parties that
> > > > all payments and benefits to Executive pursuant to this Agreement shall
> > > > be made in full compliance with Section 409A of the Internal Revenue
> > > > Code of 1986, as amended (the “Code”), if and to the extent applicable
> > > > to such payments and benefits, and this Agreement shall be interpreted
> > > > in accordance therewith, and modified accordingly if necessary.
> > > > Notwithstanding anything else herein to the contrary, if any payment or
> > > > benefit required hereunder cannot be provided or made at the time
> > > > specified herein without incurring sanctions under Section 409A of the
> > > > Code, then such benefit or payment shall be provided in full at the
> > > > earliest time thereafter when such sanctions will not be imposed.
> > 
> >           IN WITNESS WHEREOF, the parties hereto have executed this
> > Agreement as of the day and year first above written.
> > 
> > > > > > > > > >  
> > > > > > > > > 
> > > > > > > > > PFIZER INC.
> > > > > > > > > 
> > > > > > > > > /s/ Dana G. Mead
> > > > > > > > > By: Dana G. Mead, Ph.D.
> > > > > > > > > 
> > > > > > > > > /s/ Karen Katen
> > > > > > > > > Karen Katen
> > 
> > 
> > Original Document issued to Karen Katen on February 21, 2007
> > 
> > --------------------------------------------------------------------------------
> > 
> >  
> > 
> > EXHIBIT A
> > 
> > 
> > 
> > March 31, 2007
> > 
> > 
> > Board of Directors
> > Pfizer Inc.
> > 
> > 
> > Ladies and Gentlemen:
> > 
> > Effective as of the date hereof, I, Karen Katen, hereby resign from my
> > position as a Vice Chairman of Pfizer Inc. (the “Company”) and President –
> > Pfizer Human Health and from any and all other positions with the Company,
> > its subsidiaries and any other of its affiliated entities (except, the
> > Pfizer Foundation) held by me.
> > 
> > Very truly yours,
> > 
> > _______________________
> > 
> > 
> > 
> > --------------------------------------------------------------------------------
> > 
> > 
> > 
> > EXHIBIT B
> > 
> > RELEASE
> > 
> > 
> > Except as specifically provided in the following paragraph, and in
> > consideration of the provisions of the Agreement dated as of February 21,
> > 2007 (the “Agreement”) which provides for payments and other benefits to
> > Karen Katen (the “Releasor”), in addition to payments and benefits to which
> > the Releasor would otherwise be entitled, the Releasor, on behalf of the
> > Releasor and the Releasor’s heirs, executors and assigns, hereby releases
> > and forever discharges Pfizer Inc. (the “Company”), its past and present
> > stockholders, its past and present divisions, subsidiaries, affiliates and
> > related entities, its successors and assigns and all past and present
> > directors, officers, employees, agents, heirs, executors and administrators
> > and their heirs and assigns, and any and all employee retirement, health and
> > welfare and other benefit plans, programs and arrangements of the Company,
> > including current and former trustees and administrators of all such
> > employee benefit plans, programs and arrangements (collectively, the
> > “Releasees”), from all actions, causes of action in law or in equity,
> > administrative proceedings, suits, claims, debts, liens, sums of money,
> > charges, accounts, reckonings, bonds, bills, specialties, covenants,
> > contracts, controversies, agreements, promises, variances, trespasses,
> > damages, judgments, extents, executions, claims, and demands whatsoever, in
> > law, admiralty or equity, whether known or unknown, which against the
> > Releasees the Releasor or the Releasor’s successors and assigns ever had,
> > now have or hereafter can, shall or may have, for, upon, or by reason of any
> > matter, cause or thing whatsoever from the beginning of the world to the
> > date of this Release, including without limitation, any claims the Releasor
> > may have arising from or relating to the Releasor’s employment or
> > termination from employment with the Company, including a release of any
> > rights or claims the Releasor may have under Title VII of the Civil Rights
> > Act of 1964, as amended, and the Civil Rights Act of 1991 (which prohibit
> > discrimination in employment based upon race, color, sex, religion, and
> > national origin); the Americans with Disabilities Act of 1990, as amended,
> > and the Rehabilitation Act of 1973 (which prohibit discrimination based upon
> > disability); the Family and Medical Leave Act of 1993 (which prohibits
> > discrimination based on requesting or taking a family or medical leave);
> > Section 1981 of the Civil Rights Act of 1866 (which prohibits discrimination
> > based upon race); Section 1985(3) of the Civil Rights Act of 1871 (which
> > prohibits conspiracies to discriminate); the Employee Retirement Income
> > Security Act of 1974, as amended (which prohibits discrimination with regard
> > to benefits); any other federal, state or local laws against discrimination;
> > or any other federal, state, or local statute, or common law relating to
> > employment, wages, hours, or any other terms and conditions of employment.
> > This includes a release by the Releasor of any claims for wrongful
> > discharge, breach of contract, torts or any other claims in any way related
> > to the Releasor’s employment with or resignation or termination from the
> > Company. This Release also includes a release of any claims for age
> > discrimination under the Age Discrimination in Employment Act, as amended
> > (“ADEA”). The ADEA requires that the Releasor be advised to consult with an
> > attorney before the Releasor waives any claim under ADEA. In addition, the
> > ADEA provides the Releasor with at least twenty-one (21) days to decide
> > whether to waive claims under ADEA and seven (7) days after the Releasor
> > signs the waiver to revoke that waiver.
> > 
> > This Release does not encompass any rights or claims that may arise after
> > the date of the Releasor’s signing of this Release, and shall in no way be
> > construed to affect either party’s right to enforce any and all terms of the
> > Agreement.
> > 
> > Releasor represents and warrants that she has not assigned or otherwise
> > transferred any actions, causes of action, suits, debts, dues, sums of
> > money, accounts, reckonings, bonds, bills, specialties, covenants,
> > contracts, controversies, agreements, promises, variances, trespasses,
> > damages, embarrassment, injury to business, injury to reputation, judgments,
> > executions, claims, or demands whatsoever, whether known or unknown,
> > suspected or unsuspected, disclosed or undisclosed, fixed or contingent,
> > accrued or unaccrued, asserted or unasserted, which against the Releasees,
> > the Releasor and her administrators, agents, successors and assigns ever
> > had, now have or hereafter can, shall or may have from the beginning of the
> > world to the date of this Release. Releasor and her administrators, agents,
> > successors and assigns shall indemnify Releasees, and hold them harmless
> > from, all damages, losses, costs and expenses which Releasees may suffer or
> > incur as a result of the assertion against them of any of the foregoing
> > matters which were assigned or otherwise transferred by Releasor in a
> > transaction which constitutes a breach of the representation and warranty
> > contained in the immediately preceding sentence.
> > 
> > This Release may not be changed orally.
> > 
> > This Release shall be governed by the substantive law of the State of New
> > York without regard to its principles of conflicts of laws.
> > 
> > This Release shall in no way be construed to affect Releasor’s rights as a
> > stockholder of the Company.
> > 
> > 
> > IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as
> > of March 31, 2007.
> > 
> > 
> > ____________________________________
> > Karen Katen
> > 
> > 
> > State of ______________, County of ______________ ss:
> > 
> > On this __ day of __________, 200_, before me personally came Karen Katen,
> > to me known and known to me to be the individual described in and who
> > executed the foregoing instrument, and she duly acknowledged to me that she
> > executed the same.
> > 
> > 
> > Notary Public
> > 
> > 
> > 
> >  
> 
>  
> 
>  

 